Execution Version

 

Omnibus WAIVER

This OMNIBUS WAIVER (this “Waiver”) is made and entered into as of July 15, 2017
by ROS acquisition offshore lp (“ROS”), ORBIMED ROYALTY OPPORTUNITIES II, LP
(“Royalty Opportunities”), BRUCE FUND, INC. (“Bruce Fund”), PARK WEST PARTNERS
INTERNATIONAL, LIMITED (“PWPI”), PARK WEST INVESTORS MASTER FUND, LIMITED
(“PWIMF”) and TELEMETRY SECURITIES, L.L.C. (“Telemetry” and, together with ROS,
Royalty Opportunities, Bruce Fund, PWPI and PWIMF, collectively, the “Holders”).

WHEREAS, ROS, Royalty Opportunities, Bruce Fund, PWPI, PWIMF and Telemetry are
the registered holders of convertible promissory notes (collectively, the
“Indenture Notes”) issued to them under the Indenture, dated as of July 31, 2015
(the “Indenture”), between Xtant Medical Holdings, Inc., a Delaware corporation
(the “Company”), and Wilmington Trust, National Association.

WHEREAS, ROS is the registered holder of a Convertible Promissory Note in the
aggregate principal amount of $1,428,552.78 issued on April 14, 2016 and
Convertible Promissory Notes in the aggregate principal amounts of $995,700 and
$42,856.59 issued on January 17, 2017 (collectively, the “ROS Notes”), in each
case, by the Company;

WHEREAS, Royalty Opportunities is the registered holder of a Convertible
Promissory Note in the aggregate principal amount of $809,613.67 issued on April
14, 2016 and Convertible Promissory Notes in the aggregate principal amounts of
$564,300 and $24,288.41 issued on January 17, 2017, in each case, by the Company
(collectively, the “Royalty Opportunities Notes” and together with the Indenture
Notes and the ROS Notes, collectively, the “Notes”); and

WHEREAS, pursuant to Section 9.02 of the Indenture and Section 10.13 of the ROS
Notes and the Royalty Opportunities Notes, the terms and conditions of the Notes
may be amended or waived by the written consent of each affected holder of the
Notes.

NOW, THEREFORE, in consideration of the mutual agreements herein contained, and
for other good and valuable consideration, the receipt and sufficiency of which
are hereby acknowledged, the parties hereto agree as follows:

1.                  Definitions. Capitalized terms used herein without
definition shall have the meanings assigned to such terms in the Indenture, the
ROS Notes and the Royalty Opportunities Notes, as applicable.

2.                  Interest Deferral. Interest accrued on the Notes otherwise
required to be paid in cash on July 15, 2017 shall instead be required to be
paid in cash on August 15, 2017, plus interest accrued on such interest from
July 15, 2017 to the date of payment thereof at a rate equal to 6.00% per annum
plus 100 basis points.

3.                  Waiver. Each Holder hereby waives any Event of Default that
has occurred under the Indenture, the ROS Notes or the Royalty Opportunities
Notes as a result of the Company’s failure to pay interest accrued on the Notes
on July 15, 2017.



 

 

4.                  No Implied Waiver. Except as expressly set forth in this
Waiver, this Waiver shall not, by implication or otherwise, limit, impair,
constitute a waiver of or otherwise affect any rights or remedies of the Holders
under the Notes or alter, modify, amend or in any way affect any of the terms,
obligations or covenants contained in the Notes, all of which shall continue in
full force and effect. Nothing in this Waiver shall be construed to imply any
willingness on the part of the Holders to agree to or grant any similar or
future consent or waiver of any of the terms and conditions of the Notes.

5.                  Governing Law. THIS WAIVER SHALL BE GOVERNED BY, AND
CONSTRUED IN ACCORDANCE WITH, THE INTERNAL LAWS OF THE STATE OF NEW YORK
(INCLUDING FOR SUCH PURPOSE SECTIONS 5-1401 AND 5-1402 OF THE GENERAL
OBLIGATIONS LAW OF THE STATE OF NEW YORK).

[Signature Pages Follow]



 -2- 

 

IN WITNESS WHEREOF, the Holders have caused this Waiver to be executed as of the
day and year first above written.



  ROS Acquisition Offshore LP,           By OrbiMed Advisors LLC, solely in its
  capacity as Investment Manager           By: /s/ Sven H. Borno     Name:  
Sven H. Borno     Title: Member                             ORBIMED ROYALTY
OPPORTUNITIES II, LP,           By OrbiMed ROF II LLC,   its General Partner  
By OrbiMed Advisors LLC,   its Managing Member           By: /s/ Sven H. Borno  
  Name: Sven H. Borno     Title: Member                  





Signature Page to Omnibus Waiver

 



 

 

 



  BRUCE FUND, INC.           By: /s/ R. Jeffrey Bruce     Name:   R. Jeffrey
Bruce     Title: Secretary                          





Signature Page to Omnibus Waiver

 



 

 

 



  PARK WEST PARTNERS INTERNATIONAL, LIMITED                   By: /s/ James J.
Watson     Name:   James J. Watson     Title: Chief Operating Officer          
                  PARK WEST INVESTORS MASTER FUND, LIMITED                   By:
/s/ James J. Watson     Name: James J. Watson     Title: Chief Operating Officer
                 





Signature Page to Omnibus Waiver

 



 

 

 



  TELEMETRY SECURITIES, L.L.C.           By: /s/ Dan Sommers     Name:   Dan
Sommers     Title: Portfolio Manager                          





Signature Page to Omnibus Waiver

 



 

